Name: 81/1058/EEC: Council Decision of 14 December 1981 on the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on the interconnection of the Community network for data transmission (Euronet) and the Swedish data network for information-retrieval purposes and on the conclusion of a Trilateral Protocol on the purport of the Agreements for data network cooperation concluded by the European Economic Community with, on the one hand, the Swiss Confederation and, on the other hand, the Kingdom of Sweden
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-31

 Avis juridique important|31981D105881/1058/EEC: Council Decision of 14 December 1981 on the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on the interconnection of the Community network for data transmission (Euronet) and the Swedish data network for information-retrieval purposes and on the conclusion of a Trilateral Protocol on the purport of the Agreements for data network cooperation concluded by the European Economic Community with, on the one hand, the Swiss Confederation and, on the other hand, the Kingdom of Sweden Official Journal L 385 , 31/12/1981 P. 0027+++++( 1 ) OJ NO L 220 , 6 . 8 . 1981 , P . 29 . COUNCIL DECISION OF 14 DECEMBER 1981 ON THE CONCLUSION OF A COOPERATION AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE KINGDOM OF SWEDEN ON THE INTERCONNECTION OF THE COMMUNITY NETWORK FOR DATA TRANSMISSION ( EURONET ) AND THE SWEDISH DATA NETWORK FOR INFORMATION-RETRIEVAL PURPOSES AND ON THE CONCLUSION OF A TRILATERAL PROTOCOL ON THE PURPORT OF THE AGREEMENTS FOR DATA NETWORK COOPERATION CONCLUDED BY THE EUROPEAN ECONOMIC COMMUNITY WITH , ON THE ONE HAND , THE SWISS CONFEDERATION AND , ON THE OTHER HAND , THE KINGDOM OF SWEDEN ( 81/1058/EEC )$$ THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 81/599/EEC OF 27 JULY 1981 ADOPTING A THIRD PLAN OF ACTION IN THE FIELD OF INFORMATION AND DOCUMENTATION ( 1981 TO 1983 ) ( 1 ) , AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE COMMISSION HAS NEGOTIATED A COOPERATION AGREEMENT WITH THE KINGDOM OF SWEDEN TO INTERCONNECT THAT COUNTRY'S DATA NETWORK AND EURONET ; WHEREAS THAT AGREEMENT SHOULD BE CONCLUDED ; WHEREAS , MOREOVER , THE TRILATERAL PROTOCOL ON THE PURPORT OF THE AGREEMENTS FOR DATA NETWORK COOPERATION CONCLUDED BY THE EUROPEAN ECONOMIC COMMUNITY WITH , ON THE ONE HAND , THE SWISS CONFEDERATION AND , ON THE OTHER HAND , THE KINGDOM OF SWEDEN , SHOULD BE CONCLUDED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COOPERATION AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE KINGDOM OF SWEDEN ON THE INTERCONNECTION OF THE COMMUNITY NETWORK FOR DATA TRANSMISSION ( EURONET ) AND THE SWEDISH DATA NETWORK FOR INFORMATION RETRIEVAL PURPOSES IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED HERETO . ARTICLE 2 THE TRILATERAL PROTOCOL ON THE PURPORT OF THE AGREEMENTS FOR DATA NETWORK COOPERATION CONCLUDED BY THE EUROPEAN ECONOMIC COMMUNITY WITH , ON THE ONE HAND , THE SWISS CONFEDERATION AND , ON THE OTHER HAND , THE KINGDOM OF SWEDEN , IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE PROTOCOL IS ATTACHED HERETO . ARTICLE 3 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO SIGN THE AGREEMENT AND THE PROTOCOL IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 14 DECEMBER 1981 . FOR THE COUNCIL THE PRESIDENT G . HOWE